Title: From George Washington to Major General Philip Schuyler, 20–21 November 1778
From: Washington, George
To: Schuyler, Philip


  
    My dear Sir,
    Fredericksburg [N.Y.] Novr 20th[–21] 1778.
  
Congress seem to have a strong desire to undertake an Expedition against Canada. The practicability, of it depends, upon the employment the Enemy intend to give us on the Sea board next Campaign—on their strength in Canada—the state of our resources—& other circumstances—some of which are too much buried in obscurity—others too much in the field of conjecture to form any decisive opinion of at this time; But there is not a moment to spare in preparing for such an event, if, hereafter, it should be found expedient to undertake it.
  
  
  
  In your Letter of the 9th Ulto, which you did me the favor of writing upon this subject, you are opposed to an Enterprize against Canada by the way of Co’os, and assign cogent reasons for not making it a principal dependance. You are also against the rout by Oswego; but as an Expedition that way had not been suggested, you do not touch upon the reasons; but recomd the common rout by the way of Lake Champlain; and a Winter Expedition if the Ice will admit of it.
In general, Winter Campaigns are destructive to Troops; and nothing but pressing necessity, and the best state of preparation can justify them. I fear neither the State of our Provisions—the condition of our Men—-nor the situation of our Officers (whose distresses on acct of the uncommonly high prices of every necessary of life, are a source of general discontent & indifference to the Service)—would warrant the undertaking; even if the state of the Lakes, & the force of Canada, should invite the Measure. I am clear also that neither force nor Stratagem, can give us a well grounded hope of a decisive superiority in Naval strength, upon Lake Champlain, where the Enemy are, at present, so powerful.
Your scheme for preparing Materials for building two large Ships upon this Lake is plausible, and if only one or two were entrusted with the Secret, practicable. But when fifty Men are to be consulted, before the measure can be adopted—when a number of these, (inattentive to the importance of keeping Military Manœuvres secret) make matter of incautious, if not common conversation of the Plans in contemplation, & a knowledge of them by that means gets into the hands of the Enemy’s emissaries, who are industrious in acquiring, and deligent in communicating every piece of useful information I say when this is the case—I can entertain but little hope of success from a project of this kind.
If from these considerations, a winters Expedition is found impracticable, or unadvisable; If the conquest of the Enemy’s Fleet on lake Champlain is not to be accomplished by force—nor by stratagem—and if an Enterprize by the way of Co’os is inadmissible as a primary object.
1st What door is left open for an Expedition against Canada?
2d—How far is there a moral certainty of extending the American Arms into that Country in the course of next Campaign?
3d And how far short of the entire conquest, & annexation of Canada to the Union, would give permanent peace and security to the Frontiers of these States?
  In considering these points, and such others as may hereafter occur, it will be necessary to take the matter up in two points of view; presuming in the one case, that the Enemy will evacuate the United 
    
    
    
    States. in the other—that they mean to retain New York & Rhode Island as Garrison Towns. In discussing them with that freedom & candor which I mean to do, you will readily perceive that it is my wish to enter into an unlimited, and confidential corrispondance with you on this subject. Where then, in addition to the above queries,
4th Lie the difficulties of an Expedition against Canada by the way of Lake Ontario?
5th Why did General Amherst take this rout (when lake Champlain was open, free, & so much more direct) if he did not foresee that some apparent advantages were to be derived from it?
6th—What resourses can be drawn from the State of New York towards the support of an Expedition of this kind?
7th At what places would it be necessary to establish Posts between Albany & Oswego, for the support of the communication, and security of Convoys? and
8th—How many Men will be required at each Post for the above purposes? and at Oswego?
I mean to hazard my thoughts upon a Plan of operations for next Campaign if the Enemy should evacuate these States & leave us at liberty but being unacquainted with the Country, & many other matters essentially necessary to form a right judgment upon so extensive a project I am sensible that it will be very defective and shall consider it as the part of friendship in you, to observe upon every part of my plan, with the utmost freedom.
I have already laid it down as a position, that unless a Winters Expedition can be undertaken with success (opposed to which, in addition to the reasons already assigned, the want of Provisions I find is an almost insuperable bar)—or the Fleet at St Johns can by some means or other be destroyed, the door into Canada by way of Lake Champlain is effectually closed; I am further of opinion that the distance of Land Carriage by the way of Co’os for Flour, Stores &ca is too great to expect that a sufficient body of Troops can be introduced through that rout to answer singly any valuable purpose; and I am therefore, naturally, led to turn my thoughts to the Rout by the way of Oswego though the same kind of difficulties but not in so great a degree, present themselves here, as on the other Lake.
If I am not mistaken with respect to the Water carriage from Schenectady to Oswego, by the help of finesse, & false appearances, a pretty large stride may be taken towards obtaining a Naval superiority on lake Ontario before the real design would be unfolded.
  The plan I would adopt shd be this—By inuendos, & oblique hints, I would endeavour to inculcate an idea that we were determined to acquire the Mastery of lake Champlain; and to give currency to this 
    
    
    
    belief, I would have the Saw Mills about Fort Ann and Fort Edwd set to Work to prepare plank for Batteaux, and such kind of Armed Vessells as may be proper for lake Ontario—I would go further—and tho it should be inconvenient, and expensive, I would build the Batteaux and bring the Timber for larger Vessels to some place or places that might serve to confirm an Idea of this kind—a Plan of this sort if well conceived and digested, and executed with secrecy, might I think deceive, so far as to draw the attention of the Enemy to Lake Champlain, at the expence of Ontario; especially as part of my plan is to advance a respectable body of Troops at a proper Season to Co’os, for purposes which will be mentioned hereafter.
In the Spring, when every thing is ripe for execution, and the real design can no longer be concealed—I would advance with the utmost celerity (consistent with proper caution) to Oswego; in the Batteaux which have been provided (apparently) for Champlain; transporting the Armed Vessels in pieces to the same place. But here I am to ask if this is practicable? my knowledge of the Water Communication from Schenectady to Oswego, is not sufficiently accurate to form a decided opinion upon the possibility of this Measure; and if it is not to be effected, my plan in part fails; and we can only provide the materials under false colours, & depend upon out building the Enemy to obtain the superiority of the Lake. Whether the superiority can be obtained in this manner I am not well able to determine, though it is very necessary to be known, as it is the corner Stone of the superstructure—Much will depend upon the practicability of the Enemys getting Vessels, or materials for Vessels from lake Champlain or Montreal to the navigation above la galette; because I proceed upon the principle, that if we can deceive them effectually, their whole attention will be drawn to the more interior parts of the Country, & of course their Ship Carpenters, and Materials for Ship building, will be imployed that way.
The foregoing is a summary of my capital movement; to facilitate wch I would, as has been before observed, advance a body of Men from the Co’os—The motions of these should be regulated precisely by those of the main army, establishing Posts as they go, for the purposes of retreat (in case of necessity)—& to protect convoys if the main army should be able to penetrate Canada as far as Montreal.
  Several advantages will be derived from the advance of a body of Troops by the way of Co’os; first, strengthening the belief, that we mean to enter by the way of St John’s—Secondly it will serve to distract the Enemy in their Councils & measures—and either divide their force & render them weak at all points—or by keeping them collected, expose the interior, or exterior part of the Country to a successful & fortunate blow, from one or the other of these bodies—
    
    
    
    and will, in the third place, open a communication for ample supplies of live Cattle, if we should have occasion for them for Troops in Canada.
Under this plan, it is not only possible, but to be expected, that the Enemy, if they should come at the knowledge of our real designs would oppose their whole Naval force to our Troops on lake Ontario—and their Land force against those by the way of Co’os—In this case I should be glad of solutions to the questions wch follow—9th Is there any practicable rout from Johnson Hall or any other part of the Mohawk River—or from the upper parts of Hudsons River, to a River emptying itself into the St Lawrence a little above lagalette, by which we could avoid lake Ontario & the armed Vessels on those Waters altogether? & If this is not to be effected, and a superiority on the lake is despaired of, then, I should wish to be informed.
10th Whether Niagara can be approached with an Army & the necessary apparatus by a rout which will avoid this Lake?
11th What will be The distance of the March from Fort Schuyler? the kind of Country thro which it is to be made? & the difficulties that are to be expected? and lastly.
12th—The advantages, and disadvantages of Maintaining that Post, after possessing it? Canada remaining in the hands of the Enemy.
For the more certain reduction of Niagara, & for the Peace & safety of the Frontiers of Pensylvania & Virginia, a part of my plan is to advance a body of Troops from Pittsburg by the way of Alligany—la beauf (on French Creek) & Prisquile to the above Post, if it be practicable, of which I am not certain, as the Enemy have armed Vessels on lake Erie and I am ignorant of the kind of Country between Prisquile and Niagara, in case it is to be attempted by a Land March. But admitting the impracticability of this, an Expedition to Detroit which Congress Meditated last Fall, & still have in contemplation, will keep the Indians in that Quarter employed, & prevent them from affording succour to the Garrison at Niagara—The preparations necessary to the one will answer for the other, while the one to Niagara may be concealed under the Idea of going to Detroit.
Although, under the present appearance of things, it is a matter of very great doubt whether we shall be in circumstances to prosecute a project of this kind, I have, nevertheless, given orders for Magazines of Provisions to be laid in at Albany & on Connecticut River from the lower Co’os to No. 4; & have ordered the Saw Mills abt Fort Ann &ca to be set to Work & shall be obliged to you for your advice to Colo. Lewis on this occasion.
  If it should fall in your way to ascertain with precision, the Number & strength of the Vessells upon Lake Ontario, & down to la galette—& the 
    
    
    
    force of the Garrisons at Niagara Oswegatchie &ca, I shall thank you; & must beg leave to remind you of the mode you suggested to procure intelligence from Canada in the course of the Winter, as it i<s> of infi nite importance to be well informed of the strength—expectation—and preparation of the Enemy; and to receive the accts through different Channe<ls> is also essential, to avoid deception.
  I shall be very happy to see you at the head Quarters of the Army in your way to Philadelphia whenever it happens—Governor clinton wr<ote> me that he should be at albany in the course of a few days; as I have implicit confidence in him it will be quite agreeable to me that you should converse largely with him upon the sevl matters herein contained, and then furnish me with your observations upon my Plan, & the most effectual means of carrying it, or some other into execution. with the necessary preparation to be made during the Winter. With the greatest esteem & regard I remain Dr Sir Yr Most Obedt & Affect. Hble Servt
  
    Go: Washington21st
  
  
P.S. Since writing this Letter I have seen a very intelligent Man who was many years a liver at & about Detroit—He was sent Prisoner in May last from that Post to Quebec—& from Quebec escaped the 7th of October. He has given me a very accurate acct of the Enemy Naval force on the two Lakes (Erie & ontario) at the time he was in that Country but I should still be glad to see how far other accts corrispond with his and whether they have made any late progress in ship building since that period. He is particular also in his acct of the strength of the Garrisons of Michilamakinack—Detroit—Niagara, & Oswegatchie as they stood in the Spring, & adds that at the time he passed down the River, the Enemy were removing Cannon from Oswegatchie to Buck Island which place he understood they meant to fortify. When he left Canada Genl Haldiman with most of the Troops were at the Mouth of the Sorrel very busy in fortifying that Post & strengthening themselves above on that River—the received opinion in the Country being that an Expedition would be undertaken.
  
